***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. ELIZABETH K. TURNER
                (AC 41179)
                      Lavine, Prescott and Bright, Js.

                                  Syllabus

Convicted, following a jury trial, of various crimes, including felony murder
    and robbery in the first degree in connection with the stabbing death
    of two victims, B and P, the defendant appealed. B had invited the
    defendant and her husband, T, to live with her in her home. Several
    months later, the defendant directed T to tell B that the defendant was
    in jail and needed money for bail, which was not true. T and the defendant
    used the money to buy drugs. The day after the defendant’s bail scheme,
    T murdered B, and her adult son, P, in B’s home. After the murders,
    the defendant went through B’s purse and took money, gift cards, and
    the keys to B’s automobile. In the days following the murders, the
    defendant and T sold various possessions of the victims, and the defen-
    dant spent the money she procured from those sales on food, hotels,
    and cocaine. The defendant and T then traveled to Baltimore, where
    they were arrested. Held:
1. The defendant could not prevail on her claim that her due process rights
    were violated because the trial court improperly allowed the jury to
    base a guilty verdict on a legally invalid but factually supported theory
    that a completed larceny by false pretenses, which was accomplished
    by the bail scheme, that preceded a use of force, and was part of a
    continuous course of larcenous conduct, could be the predicate felony
    for robbery and felony murder: the defendant’s claim that a larceny by
    false pretenses could not be a predicate felony for robbery or felony
    murder because no force was used to obtain the property was unavailing,
    as larceny by false pretenses could be a proper predicate for a robbery
    where force was used in a larceny by false pretenses in order to retain
    the property immediately after the taking, and, therefore, the defendant’s
    claim alleged an improper charge to the jury that was legally valid but
    was unsupported by the evidence; moreover, although the larceny by
    false pretenses was complete before the victims were murdered and,
    thus, the trial court should not have included references to it in its
    charge to the jury, that instructional error was harmless, the defendant
    having failed to meet her burden of establishing that any error would
    have, more probably than not, affected the jury’s verdict, as the defen-
    dant conceded that there was a factually supported basis for the felony
    murder and robbery convictions, including evidence that supported the
    conclusion that the defendant and T had planned to kill the victims in
    order to take, and obtain through the sale of the victims’ possessions,
    money for drugs, and it was clear from the verdict on the counts for
    felony murder as to P, larceny in the third degree, and robbery in the
    first degree as to P, in the context of the charge, that the jury based its
    verdict on the larcenies that occurred immediately following the
    murders.
2. The defendant’s claim that there was insufficient evidence to support her
    conviction of attempt to possess narcotics, which was based on her
    claim that there was insufficient evidence that she actively attempted
    to possess narcotics, was unavailing: D, whose DNA was found in the
    backseat of B’s automobile, testified that he gave cocaine to an intermedi-
    ary in exchange for the use of the car and he gave a basic description
    of the people in the car, there was evidence that the defendant took
    the keys to the car shortly after T killed B, and the jury reasonably
    could have concluded that the defendant and T used the car after the
    murders to buy drugs, that the defendant was present and involved
    in the transaction, which involved narcotics, and that the defendant,
    therefore, engaged in conduct intending to result in the possession of
    narcotics; accordingly, there was a reasonable view of the evidence
    that supported the jury’s verdict of guilty of attempted possession of
    narcotics beyond a reasonable doubt.
           Argued January 11—officially released June 25, 2019
                     Procedural History

   Substitute information, in the first case, charging the
defendant with the crimes of conspiracy to commit
larceny in the third degree and accessory to larceny
in the third degree, and substitute information, in the
second case, charging the defendant with three counts
of the crime of robbery in the first degree, two counts
of the crime of felony murder, and with the crimes of
criminal attempt to possess narcotics, larceny in the
third degree, burglary in the third degree, hindering
prosecution in the second degree, forgery in the second
degree, conspiracy to commit robbery in the first
degree, and tampering with evidence, and substitute
information, in the third case, charging the defendant
with the crimes of larceny in the second degree, using
a motor vehicle without the owner’s permission, and
forgery in the second degree, brought to the Superior
Court in the judicial district of Waterbury, where the
cases were consolidated; thereafter, the matter was
tried to the jury before Cremins, J.; verdicts and judg-
ments of guilty, from which the defendant appealed.
Affirmed.
  Mark Rademacher, assistant public defender, for the
appellant (defendant).
   Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Terence D. Mariani and Cynthia S. Sera-
fini, senior assistant state’s attorneys, for the appel-
lee (state).
                          Opinion

   LAVINE, J. This case tragically exemplifies the adage
that no good deed goes unpunished. In February, 2012,
Donna Bouffard invited a homeless couple, the defen-
dant, Elizabeth K. Turner, and her husband, Claude
Turner, to live with her in her home.1 In June of the
same year, Turner brutally murdered both Bouffard and
her adult son, Michael Perkins, in Bouffard’s Watertown
home. The defendant appeals from the judgments of
conviction, rendered after a jury trial, of two counts of
felony murder in violation of General Statutes § 53a-
54c,2 one count of criminal attempt to possess narcotics
in violation of General Statutes § 53a-49 and General
Statutes (Rev. to 2011) § 21a-279 (a), one count of lar-
ceny in the third degree in violation of General Statutes
§ 53a-124 (a), one count of burglary in the third degree
in violation of General Statutes § 53a-103 (a), one count
of hindering prosecution in the second degree in viola-
tion of General Statutes § 53a-166 (a), two counts of
forgery in the second degree in violation of General
Statutes § 53a-139 (a) (1), two counts of robbery in the
first degree in violation of General Statutes § 53a-134
(a) (1), one count of robbery in the first degree in
violation of § 53a-134 (a) (3), one count of conspiracy
to commit robbery in the first degree in violation of
General Statutes §§ 53a-48 (a) and 53a-134 (a), one
count of tampering with evidence in violation of General
Statutes (Rev. to 2011) § 53a-155 (a) (1), one count of
conspiracy to commit larceny in the third degree in
violation of §§ 53a-48 and 53a-124, one count of acces-
sory to larceny in the third degree in violation of General
Statutes §§ 53a-8 and 53a-124, one count of larceny in
the second degree in violation of General Statutes § 53a-
123, and one count of using a motor vehicle without
the owner’s permission in violation of General Statutes
§ 53a-119b. On appeal, the defendant claims that (1)
the trial court improperly allowed the jury to consider
a legally invalid but factually supported theory for the
robbery and felony murder convictions, specifically,
that a larceny by false pretenses that is part of a continu-
ous course of larcenous conduct culminating in a mur-
der can provide the predicate felony for a robbery and
felony murder, and (2) there was insufficient evidence
to support the conviction of attempted possession of
narcotics. We affirm the judgments of the trial court.
   The record discloses the following facts that the jury
reasonably could have found on the basis of the evi-
dence presented at trial. In February, 2012, Christine
Perkins, Bouffard’s daughter, and Christine Perkins’
then husband, David Ortiz, met the Turners at the Water-
bury mall. Christine Perkins recognized Turner from
previously having seen him in a Salvation Army food
line. As the defendant was noticeably pregnant at the
time, Christine Perkins and Ortiz invited her and Turner
to stay with them in Bouffard’s home. As a result, the
Turners moved into Bouffard’s home. Eventually, the
relationship between the Turners and Bouffard deep-
ened, and the defendant and Turner started calling
Bouffard, ‘‘mom.’’
   In April, 2012, Bouffard received a disability settle-
ment of $13,000, which she put in an envelope that she
hid under her mattress. When money began to disappear
from the envelope, she moved it into a safe. Her relation-
ship with the Turners soured, and Bouffard accused
the defendant of stealing from her. On April 19, 2012,
the same day that she left for vacation, Bouffard served
eviction papers on Christine Perkins and Ortiz so that
Michael Perkins, who had moved out of her house due
to a conflict with Ortiz, could return to the home.
   At the end of April, 2012, upon returning from vaca-
tion, Bouffard noticed that the safe had been moved
and pried open, and approximately $6000 was missing.
Bouffard accused the defendant of taking the money.
The defendant later admitted to police that she had told
Turner to take money from under the mattress and
from the safe. The defendant explained that Turner did
everything for her, that he did all he could to try to
keep her happy, that she and Turner used the stolen
money to buy drugs, and that she was ‘‘in her glory.’’
   As indicated, the relationship between Bouffard and
the Turners deteriorated. The defendant, on more than
one occasion, expressed her desire to put rat poison
into Bouffard’s and Michael Perkins’ food because they
were ‘‘always in her business.’’ The defendant also men-
tioned to a stranger that she and Turner didn’t like
Bouffard and Michael Perkins. After Bouffard had been
killed, the defendant explained to police that Bouffard
would lecture her about how she, Bouffard, was
unhappy, which the defendant described as ‘‘[c]onde-
scending. Poor me, poor me. . . . Everyone needs to
wait on me.’’ The defendant admitted to having argu-
ments with Bouffard, and that when Bouffard would
start ‘‘running her mouth,’’ the defendant would ‘‘usu-
ally go upstairs because [she didn’t] want to hear it
because [she would] cuss [Bouffard] out and make her
cry.’’ Bouffard asked the defendant and Turner to leave
in May, 2012, but they did not.
  In June, 2012, only Bouffard, Michael Perkins, Turner,
and the defendant lived in the home. On June 28, 2012,
the defendant directed Turner to tell Bouffard that she
was in jail and needed $50 for bail, which was untrue.
After Bouffard gave Turner the $50, Turner and the
defendant used the money to buy drugs. The defendant
and Turner performed the ruse one more time that
evening, with Turner explaining to Bouffard that the
bond was actually $100, and he needed another $50 to
get the defendant out of jail. Bouffard gave Turner the
additional $50.3
  When the Turners returned to Bouffard’s home in the
early hours of June 29, 2012, Michael Perkins was asleep
on the couch and Bouffard was awake in her bedroom.
The defendant later stated to police that Bouffard was
‘‘running her mouth’’ and ‘‘she didn’t want to listen to
[Bouffard] run her mouth, so she went upstairs, but she
was curious about what might be taking place down-
stairs, so she lowered the sound on the television so
that she could listen in.’’ She heard some banging and
Michael Perkins yelling, and went downstairs. She saw
Turner stabbing Michael Perkins in the stomach, but did
not protest or intercede. Michael Perkins was saying,
‘‘please stop, I love you.’’ Bouffard did not come out of
her room, which led the defendant to believe that
Turner had already killed her. Turner told the defendant
to go back upstairs, which she did. A short while later,
Turner went upstairs and handed the defendant Bouf-
fard’s purse. The defendant went through the purse
and took money, gift cards, and the keys to Bouffard’s
Lincoln town car. The defendant went downstairs and
walked past the lifeless bodies of Bouffard and Michael
Perkins, each with numerous stab wounds, to go into
Bouffard’s room and look for the paperwork for Bouf-
fard’s car.
  The Turners took Bouffard’s car and picked up
Anthony Acosta, a friend of Turner’s; Turner stopped
to buy marijuana and cocaine. They returned to the
house, at which point Acosta saw the bodies of Bouffard
and Michael Perkins lying on the floor. The three pro-
ceeded to use the drugs. The defendant told Acosta that
she regretted telling Turner to kill the victims. When
the defendant was rifling through the victims’ belong-
ings, she discovered that Bouffard had been served with
an eviction notice, and commented to Acosta, ‘‘good
for them. They deserved it.’’
   In the following days, the Turners, accompanied by
Acosta, sold Michael Perkins’ scooter, guitar, and Wii
system, as well as Bouffard’s camper, phone, and jew-
elry. They also attempted to sell a television and took
a gun from Bouffard’s home. The defendant later admit-
ted to police that both she and Turner had the idea to
sell Bouffard’s camper and other items. The defendant
also made an effort to take money out of Bouffard’s
bank account by means of a check that she had forged.
She additionally took Michael Perkins’ debit card, and
because she knew his pin number, took money out of
his account and got cash back on items purchased with
the card. The Turners continued to use Bouffard’s Lin-
coln town car and ultimately sold the car for $400. The
defendant spent the money she procured from the sale
of Bouffard’s and Michael Perkins’ possessions on food,
hotels, and cocaine.
 The Turners then traveled to Baltimore, where they
were arrested. The defendant was interviewed by
Watertown police in Baltimore, after which the Turners
were extradited to Connecticut. After a follow-up inter-
view with police in Watertown, the defendant was seen
kissing Turner through the bars of her cell. While in
prison awaiting trial, she wrote a letter to a friend in
which she acknowledged that she ‘‘made a huge mis-
take’’ that resulted in ‘‘lives [being] lost.’’ Following a
jury trial, the defendant was sentenced to a total effec-
tive sentence of sixty years. Additional facts, as they
reasonably could have been found by the jury, will be
set forth as necessary.
                             I
   The defendant has conflated some of her arguments
and legal theories in a way that requires us to recharac-
terize them. The defendant claims that her due process
rights were violated because the trial court improperly
allowed the jury to base a guilty verdict on a legally
invalid but factually supported theory that a completed
larceny by false pretenses4 that precedes a use of force,
and is part of a continuous course of larcenous conduct,
can be the predicate felony for robbery and felony mur-
der. The larceny by false pretenses accomplished by the
bail scheme ended prior to the murders, the defendant
contends, and was not accompanied by force. Conse-
quently, the bail scheme lacked a nexus to the murders.
The essence of the defendant’s claim is that the trial
court improperly instructed the jury in this regard, and,
as such, the defendant’s robbery and felony murder
convictions may have been predicated on an inadequate
legal theory that was purportedly argued by the state.5
The larceny by false pretenses, the defendant contends,
could not have provided the basis for a predicate felony
for a robbery because it was not accompanied by force,
but the court’s charge, in light of the state’s position
during trial and in its closing argument, mistakenly cre-
ated the impression that it could.6
   Although it is possible to construe the defendant’s
claim that the court permitted the state to make a legally
invalid but factually supported claim to be, in reality,
a camouflaged claim of prosecutorial impropriety, the
defendant specifically disavows that she is raising a
prosecutorial impropriety claim and does not provide
briefing on prosecutorial impropriety. Similarly, the
defendant’s claim could be construed that the court
abused its discretion by allowing the state to make an
improper closing argument, but, again, the defendant
has not briefed such a claim. Consequently, any claim
that the court improperly allowed the state’s argument
is, therefore, inadequately briefed and will not be con-
sidered. Appellate courts ‘‘are not required to review
issues that have been improperly presented to this court
through an inadequate brief. . . . Analysis, rather than
[mere] abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue prop-
erly. . . . We do not reverse the judgment of a trial
court on the basis of challenges to its rulings that have
not been adequately briefed.’’ (Internal quotation marks
omitted.) McClancy v. Bank of America, N.A., 176
Conn. App. 408, 414, 168 A.3d 658, cert. denied, 327
Conn. 975, 174 A.3d 195 (2017). Thus, we are left with
the defendant’s claim that the court erred in its instruc-
tion to the jury.
   Because the jury instruction included a definition of
larceny by false pretenses, the defendant argues that
the jury might have found her guilty of robbery and
felony murder under the misguided understanding that
a completed larceny by false pretenses that preceded
the use of force can be the predicate crime of a robbery
and felony murder. Thus, the defendant in essence
makes an instructional error claim and argues that her
conviction may have resulted from a legally invalid but
factually supported theory. Citing Stromberg v. Califor-
nia, 283 U.S. 359, 51 S. Ct. 532, 75 L. Ed. 1117 (1931),7
the defendant argues that the verdict must be reversed
if this court cannot be certain that the jury found her
guilty under a valid legal theory. In response, the state
argues that the defendant is really challenging a factu-
ally unsupported instruction, not a legally invalid one.
Consequently, the holding in Stromberg does not apply.
We agree with the state.8
   Before turning to the defendant’s principal claim, it
is necessary to discuss the crimes of robbery and felony
murder. ‘‘A person commits robbery when, in the course
of committing a larceny, he uses or threatens the imme-
diate use of physical force upon another person for the
purpose of: (1) Preventing or overcoming resistance to
the taking of the property or to the retention thereof
immediately after the taking; or (2) compelling the
owner of such property or another person to deliver
up the property or to engage in other conduct which
aids in the commission of the larceny.’’ General Statutes
§ 53a-133.
   ‘‘Felony murder9 occurs when, in the course of and
in furtherance of another crime, one of the participants
in that crime causes the death of a person who is not
a participant in the crime. . . . The two phrases, in the
course of and in furtherance of, limit the applicability
of the statute with respect to time and causation.’’
(Footnote added; internal quotation marks omitted.)
State v. Johnson, 165 Conn. App. 255, 290, 138 A.3d
1108, cert. denied, 322 Conn. 904, 138 A.3d 933 (2016).
   ‘‘In order to obtain a conviction for felony murder
the state must prove, beyond a reasonable doubt, all
the elements of the statutorily designated underlying
felony, and in addition, that a death was caused in the
course of and in furtherance of that felony.’’ (Internal
quotation marks omitted.) State v. Lewis, 245 Conn.
779, 786, 717 A.2d 1140 (1998). ‘‘The requirement that
the death be ‘in the course of’ the felony focuses on
the temporal relationship between the killing and the
underlying felony.’’ State v. Cooke, 89 Conn. App. 530,
536, 874 A.2d 805, cert. denied, 275 Conn. 911, 882 A.2d
677 (2005). ‘‘[I]f the use of force occurs during the
continuous sequence of events surrounding the taking
or attempted taking, even though some time immedi-
ately before or after, it is considered to be in the course
of the robbery or the attempted robbery within the
meaning of [§ 53a-133].’’ (Emphasis added; internal quo-
tation marks omitted.) State v. Ghere, 201 Conn. 289,
297, 513 A.2d 1226 (1986).
   The defendant argues that a larceny by false pre-
tenses could not be a predicate felony for robbery or
felony murder because no force was used to obtain the
property. Once the property was obtained, the defen-
dant argues, the larceny by false pretenses was com-
plete and any subsequent use of force would not have
a nexus to the larceny. According to the defendant, the
theory that the larceny by false pretenses could support
the felony murder and robbery conviction was not
legally valid and, thus, her convictions must be
reversed. The state argues that, at most, the facts of
this case would not support the legal theory, but that
that the theory itself is legally valid. The state argues
that because there were other facts that the defendant
concedes support the felony murder and robbery con-
victions, the defendant’s claim fails.
   The United States Supreme Court and our Supreme
Court have discussed the significant difference between
a legally invalid basis and a factually unsupported basis
for a conviction. In Griffin v. United States, 502 U.S.
46, 47–48, 112 S. Ct. 466, 116 L. Ed. 2d 371 (1991), a
jury instruction included a charge of defrauding the
Drug Enforcement Administration despite the lack of
supporting evidence. When analyzing how a reviewing
court should treat such an instructional error, the
United States Supreme Court rejected the argument
that Stromberg should apply and limited Stromberg’s
application by stating that ‘‘[the] language, and the hold-
ing of Stromberg, do not necessarily stand for anything
more than the principle that, where a provision of the
Constitution forbids conviction on a particular ground,
the constitutional guarantee is violated by a general
verdict that may have rested on that ground.’’ Id., 53.
  Furthermore, Griffin distinguished the situation
before it, where the instruction was challenged for
including a theory of liability that was not supported by
the evidence, from situations where one of the possible
grounds for conviction was legally insufficient, such as
in Yates v. United States, 354 U.S. 298, 77 S. Ct. 1064,
1 L. Ed. 2d 1356 (1957), overruled on other grounds by
Burks v. United States, 437 U.S. 1, 98 S. Ct. 2141, 57 L.
Ed. 2d 1 (1978), where a jury instruction included a
charge that was barred by a statute of limitations. Grif-
fin v. United States, supra, 502 U.S. 55–56. The Supreme
Court reasoned, that ‘‘[j]urors are not generally
equipped to determine whether a particular theory of
conviction submitted to them is contrary to law—
whether, for example, the action in question is pro-
tected by the Constitution, is time barred, or fails to
come within the statutory definition of the crime. When,
therefore, jurors have been left the option of relying
upon a legally inadequate theory, there is no reason to
think that their own intelligence and expertise will save
them from that error. Quite the opposite is true, how-
ever, when they have been left the option of relying
upon a factually inadequate theory, since jurors are
well equipped to analyze the evidence . . . .’’ (Citation
omitted; emphasis omitted.) Id., 59. The Supreme Court
concluded that ‘‘if the evidence is insufficient to support
an alternative legal theory of liability, it would generally
be preferable for the court to give an instruction remov-
ing that theory from the jury’s consideration. The
refusal to do so, however, does not provide an indepen-
dent basis for reversing an otherwise valid conviction.’’
Id., 60.
  Building on Griffin, our Supreme Court in State v.
Chapman, 229 Conn. 529, 643 A.2d 1213 (1994),
explained that when a court charges the jury on a legally
adequate theory for which there was no evidence, ‘‘[t]he
jurors . . . were in a position to be able to evaluate the
testimony presented and to assess whether the charged
theory was supported by the evidence.’’ Id., 540. Our
Supreme Court noted that ‘‘a factual insufficiency
regarding one statutory basis, which is accompanied
by a general verdict of guilty that also covers another,
factually supported basis, is not a federal due process
violation.’’ Id., 539.
    Based on these cases, we disagree with the defen-
dant’s argument because it does not take into account
the possibility that force could be used in a larceny by
false pretenses in order to retain the property immedi-
ately after the taking. See General Statutes § 53a-133
(‘‘[a] person commits robbery when, in the course of
committing a larceny, he uses or threatens the immedi-
ate use of physical force upon another person for the
purpose of . . . the retention [of the property] immedi-
ately after the taking [of the property]’’). Although we
agree with the defendant that, in the present case, the
killings did not occur until after the bail scheme was
completed, this does not mean that there could never
be a circumstance in which a use of force has a proper
nexus to a larceny by false pretenses in order to consti-
tute a robbery. We set forth the following hypothetical
as an example. Suppose that during the course of the
bail scheme, Michael Perkins glanced out the window
and saw the defendant in the car. If he exclaimed, after
Bouffard has handed over the money, that the defendant
was not in jail but was outside, and Turner immediately
used physical force in order to retain possession of the
money, then the larceny by false pretenses could have
been a proper predicate for a robbery.10 We, therefore,
view the defendant’s claim as alleging an improper
charge to the jury that was legally valid but was unsup-
ported by the evidence. For such a claim, our Supreme
Court’s decision in Chapman controls.
   We agree with the defendant that the larceny by false
pretenses was complete before the victims were mur-
dered, so the court should not have included references
to it in its charge.11 See State v. Chapman, supra, 229
Conn. 537 (‘‘It is improper for the trial court to read an
entire statute to a jury when the pleadings or the evi-
dence support a violation of only a portion of the stat-
ute. . . . The jury charge was overly expansive
because the state had presented no evidence [for the
portion of the charge].’’ [Citations omitted.]). Neverthe-
less, the court’s error was harmless and does not
require reversal.
   ‘‘[A reviewing court] consider[s], on a nonconstitu-
tional basis, the harmfulness of the impropriety in the
trial court’s instruction. When a trial error in a criminal
case does not involve a constitutional violation the bur-
den is on the defendant to demonstrate the harmfulness
of the court’s error. . . . The defendant must show
that it is more probable than not that the erroneous
action of the court affected the result. . . .
   ‘‘For an erroneous portion of a charge to be reversible
error, [an appellate] court must consider the whole
charge and it must be determined, in appeals not involv-
ing a constitutional question, if it is reasonably probable
that the jury [was] misled . . . .’’ (Citations omitted;
footnote omitted; internal quotation marks omitted.)
Id., 544–45. ‘‘A challenge to the validity of jury instruc-
tions presents a question of law over which [we have]
plenary review.’’ (Internal quotation marks omitted.)
State v. Collins, 299 Conn. 567, 599, 10 A.3d 1005, cert.
denied, 565 U.S. 908, 132 S. Ct. 314, 181 L. Ed. 2d 193
(2011).
   Although the trial court’s charge included, as an
example of a larceny, three references to larceny by
false pretenses, as well as a definition of false pre-
tenses,12 the defendant cannot meet her burden of estab-
lishing that any error would have, more probably than
not, affected the jury’s verdict because the defendant
concedes13 that there was a factually supported basis
for the felony murder and robbery convictions. In par-
ticular, the evidence supported the conclusion that the
Turners had, either together as equal partners or, more
likely, with the defendant as the brains of the operation,
planned to kill the victims in order to take, and obtain
through the sale of the victims’ possessions, money for
drugs. Some of the evidence that provides support for
this inference includes: the defendant repeatedly
expressed the desire to put rat poison in the victims’
food; she told police that Turner would do anything for
her in order to keep her happy; she had directed Turner
to steal money from under the mattress and in the
safe; she personally orchestrated the bail scheme; she
described Bouffard as condescending and ‘‘running her
mouth’’; she did not intercede when she witnessed
Turner stabbing Michael Perkins; she rifled through
Bouffard’s purse immediately following the murders,
taking Bouffard’s money, gift cards, and keys; she
walked past the victims’ bodies to look for the
paperwork for the car, and, shortly thereafter, she and
Turner left to acquire drugs; the Turners later used the
drugs at the home with the two bodies lying there;
she had mentioned to Acosta that she regretted telling
Turner to kill the victims; she was glad to find out that
the victims had been facing eviction; and she admitted
in her letter from jail that she had made a huge mistake,
resulting in lives lost.14 These facts, and others, provided
a basis for the jury to have concluded beyond a reason-
able doubt that at least the killing of Bouffard was
planned in advance and was designed to gain possession
of her money and property, and that Michael Perkins
was killed because he was a witness and/or attempted
to intervene.15 This conclusion is also supported by the
verdict for the counts alleging felony murder as to
Michael Perkins, larceny in the third degree, and rob-
bery in the first degree as to Michael Perkins, in which
the jury found the defendant guilty of larceny for actions
that took place after the murders, which factually sup-
ports the robbery and felony murder convictions. See
State v. Johnson, supra, 165 Conn. App. 290–91 (‘‘Felony
murder occurs when, in the course of and in furtherance
of another crime, one of the participants in that crime
causes the death of a person who is not a participant
in the crime. . . . We previously have defined the
phrase in the course of for purposes of § 53a-54c to
include the period immediately before or after the
actual commission of the crime . . . .’’ [Citation omit-
ted; internal quotation marks omitted.]); State v. Ali,
92 Conn. App. 427, 440, 886 A.2d 449 (2005) (finding that
fact that defendant took items after murder sufficiently
supported felony murder conviction), cert. denied, 277
Conn. 909, 894 A.2d 990 (2006).
  The defendant was charged with larceny in the third
degree for committing a larceny that exceeded $2000
worth of property. When charging the jury on that count,
the court stated that, ‘‘[i]n this case, the property alleg-
edly stolen is a Wii game system, guitar, television,
jewelry, cell phone, moneys, gift cards, camper, gun,
and scooter.’’16 In other words, by finding her guilty on
that charge, it is quite clear that the jury found that
the defendant committed larceny immediately after the
murders through the theft of Bouffard’s and Michael
Perkins’ property, which, as the defendant concedes in
her brief and in oral argument to this court, serves as
a proper predicate for the robbery and felony murder
convictions.
  Additionally, the jury found the defendant guilty as
to the counts that charged her with felony murder and
robbery as to Michael Perkins. In its charge to the jury
on the count alleging felony murder as to Michael Per-
kins, the court instructed that ‘‘the defendant, acting
alone or with one or more other persons, committed
or attempted to commit the crime of robbery of . . .
Michael Perkins . . . .’’ Similarly, in its charge to the
jury on the count alleging robbery as to Michael Perkins,
the court instructed that ‘‘the state must prove beyond
a reasonable doubt that . . . the defendant wrongfully
took property from an owner . . . Michael Perkins
. . . of the property or to appropriate such property
to [herself] or a third person.’’ In so doing, the court
instructed the jury that to find the defendant guilty
of both counts, the jury would need to find that the
defendant took property specifically from Michael Per-
kins. Because his property was not involved in the bail
scheme, it is clear that the jury, in finding the defendant
guilty of those counts, based its verdict on the larcenies
that occurred immediately following the murders, and
not on any larceny by false pretenses. We, therefore,
conclude that there was a firm and proper factual basis
for the jury’s verdict in the present matter because it
is clear, in the context of the charge, that the jury based
its verdict on the larcenies that occurred immediately
following the murders.
   ‘‘Our task on appeal is not to second guess the jury’s
findings . . . .’’ State v. Bradley, 39 Conn. App. 82, 91,
663 A.2d 1100 (1995), cert. denied, 236 Conn. 901, 670
A.2d 322 (1996). Here, there is a plausible factual and
legal basis for the jury’s verdict in regard to the robbery
and felony murder counts. ‘‘The jurors . . . were in
[the best] position to be able to evaluate the testimony
presented and to assess whether the charged theory
was supported by the evidence.’’ State v. Chapman,
supra, 229 Conn. 540. We must ‘‘assume that the jury
found the defendant guilty under the supported allega-
tion, rather than the unsupported allegation.’’ Id., 543–
44. We, therefore, conclude that even though there was
instructional error through the inclusion of the defini-
tion of false pretenses, any error was harmless; see id.;
and the defendant’s claim fails.
  In summary, although there was error in the charge,
the error was harmless because we conclude that there
was a proper, factually and legally supported path for
the jury’s robbery and felony murder verdict and, thus,
they must stand.
                            II
   The defendant’s second claim is that there was insuf-
ficient evidence to support her conviction of attempted
possession of narcotics. Specifically, she argues that
there was insufficient evidence that she actively
attempted to possess narcotics. We disagree.
  ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
  ‘‘In evaluating evidence, the [finder] of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence. . . .
The [finder of fact] may draw whatever inferences from
the evidence or facts established by the evidence it
deems to be reasonable and logical. . . .
   ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the [finder of fact’s] verdict of guilty.’’ (Internal quota-
tion marks omitted.) State v. Calabrese, 279 Conn. 393,
402–403, 902 A.2d 1044 (2006).
  ‘‘Essentially an attempt under § 53a-49 (a)17 is an act
or omission done with the intent to commit some other
crime. . . . The act or acts must be something more
than mere preparation for committing the intended
crime; they must be at least the start of a line of conduct
which will lead naturally to the commission of a crime
which appears to the actor at least to be possible of
commission by the means adopted.’’ (Footnote added;
internal quotation marks omitted.) State v. Carey, 13
Conn. App. 69, 74–75, 534 A.2d 1234 (1987).
   We conclude that there is a reasonable view of the
evidence that supports the jury’s verdict of guilty of
attempted possession of narcotics beyond a reasonable
doubt. At trial, Lamond Daniels, whose DNA was found
in the back seat of Bouffard’s Lincoln town car, testified
that he was in the car as part of a drug trade. Daniels
testified that a ‘‘black guy’’ and a ‘‘white female’’18 were
driving the car, and that, through the use of an interme-
diary, he exchanged cocaine for the use of the car.
  The defendant argues that Daniels’ testimony was
inadequate to support the finding beyond a reasonable
doubt that the defendant engaged in a course of conduct
intending to culminate in the purchase and possession
of narcotics. Specifically, the defendant argues that
there was insufficient evidence for the jury to find that
she was in the car and that the transaction with the
intermediary involved drugs. We are unpersuaded.
   There was evidence that the defendant took the keys
to Bouffard’s Lincoln shortly after Turner killed Bouf-
fard, and the defendant and Turner regularly used it
thereafter. Daniels’ DNA was found in Bouffard’s Lin-
coln, and he testified that he gave cocaine to the inter-
mediary in exchange for the use of the car. He also
gave a basic description of the people in the car. The
jury reasonably could have concluded that the defen-
dant and Turner used the car after the murders to buy
drugs, the defendant was present and involved in the
transaction, which involved narcotics, and the defen-
dant, therefore, engaged in conduct intending to result
in the possession of narcotics.
   ‘‘We will not second guess the jury’s verdict on the
basis of some vague, speculative or amorphous feeling
that some doubt of guilt is shown by the cold printed
record. . . . We have not had the jury’s opportunity
to observe the conduct, demeanor and attitude of the
witnesses, and to gauge their credibility.’’ (Citation
omitted.) State v. Peruccio, 47 Conn. App. 188, 196, 702
A.2d 1200 (1997), cert. denied, 243 Conn. 964, 707 A.2d
1266 (1998). We conclude that the evidence presented
at trial was sufficient to support the defendant’s convic-
tion of attempted possession of narcotics.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     In this opinion, we refer to Elizabeth Turner as the defendant, to Claude
Turner as Turner, and to them collectively as the Turners.
   2
     Section 53a-54c was amended by No. 15-211, § 3, of the 2015 Public Acts;
those amendments made technical changes and added a separate predicate
felony, neither of which are relevant to this appeal. In the interest of simplic-
ity, we refer to the current revision of the statute.
   3
     This was referred to as ‘‘the bail scam’’ or ‘‘bail scheme’’ on appeal and
at trial.
   4
     A larceny by false pretense occurs when a person, ‘‘by any false token,
pretense or device . . . obtains from another any property, with intent to
defraud him or any other person.’’ General Statutes § 53a-119 (2).
   5
     We note that the state never asserted in its closing arguments that the
conduct engaged in by the defendant prior to the murders, most particularly
the bail scam, could be the predicate felony for robbery and felony murder
because it was part of a continuous course of larcenous conduct. Rather,
the state argued: ‘‘But a robbery with force, the evidence that supports that
here, is that . . . the defendant . . . admitted that she had come up with
this . . . bail scheme whereby [the Turners] were going to get money out
of [Bouffard]. And what happened was, she said to [Turner], got to get fifty
bucks. Tell her that I’ve been arrested. [Bouffard] gives him fifty bucks. Off
they go. They use the money for drugs, according to what [the defendant]
said. Next, she sends [Turner] back. You’ve got to get some more money.
Sends him back to get another $50. [Bouffard] gives up the $50. But the
problem is this. There is no bail. She hasn’t been arrested. This is larceny
by false pretenses . . . .
   ‘‘And you also know that with respect to this, that she used that money
on drugs, and she admitted that . . . . So, I would argue at this point,
we know from that that the state has proven that there was a larceny at
that point.
   ‘‘The force that’s involved is any type of physical power over somebody
else, and that can be used to either prevent them from keeping their property
or compelling them to give you up their property.
   ‘‘Here, what we know is, according to [the defendant’s] statement . . .
she heard some banging. She heard [Turner]—her statement was that she
heard banging, she came downstairs, she saw him stabbing Michael [Per-
kins], and she knew that [Bouffard] must be dead because she didn’t come
out of her room. You can infer that the only reason the defendant would
think that [Bouffard] is dead at that point was because she knew that
[Bouffard] had already been stabbed by [Turner]. Why would she think that
[Bouffard] was dead at that point in time just because she heard some
thumping or bumping? We know . . . that [Bouffard] died from multiple
stab wounds. So, I would submit to you, the state has proven a robbery, a
larceny plus force, beyond a reasonable doubt.
                                      ***
   ‘‘And, ‘in furtherance of,’ means it has to be connected to the robbery or
the flight from the robbery. So, again, the actions of the defendant or another
participant has to have caused the death of [Bouffard] and it must be done
in some way to aid the robbery in some way or further the purpose of
the robbery. The evidence here is, you have the defendant’s statement in
Baltimore where she said that immediately after [Turner] finished stabbing
Michael [Perkins], he came upstairs, he gave her [Bouffard’s] purse. She
went through it. She took out the money, the gift cards, and then they were
stealing items out of that house for the next few days. The robbery continues
as long as they continue to steal from the home.
   ‘‘You also have the [defendant’s] statement . . . with regard to the bail
scheme, and that’s the genesis of the larceny. And then when the forces
are being applied to [Bouffard], it morphs into a robbery. At this point in
time, the larceny continued. Even though [Bouffard] may have passed away,
that larceny continues.’’ (Emphasis added.)
   6
     We note that the defendant challenges only the charge in regard to its
inclusion of larceny by false pretenses as a type of larceny, given the context
of this case, and does not challenge the court’s charge as to the elements
of robbery and felony murder. The court charged the jury on felony murder
and robbery in part as follows: ‘‘The defendant is charged in count one as
to [Bouffard] and in count two as to Michael Perkins . . . with felony
murder. The statute defining this offense reads in pertinent part as follows:
‘A person is guilty of murder when, acting either alone or with one or more
persons, she commits or attempts to commit robbery, and in the course of
and in furtherance of such crime or of flight therefrom, she, or another
participant, if any, causes the death of a person other than one of the parti-
cipants.’
   ‘‘For you to find the defendant guilty of this charge, the state must prove
the following elements beyond a reasonable doubt: The first element is that
the defendant, acting alone or with one or more other persons, committed
or attempted to commit the crime of robbery of [Bouffard], as to count one,
[and] Michael Perkins, as to count two. . . .
   ‘‘[Section] 53a-133 of the Penal Code defines robbery as follows: ‘A person
commits robbery when she, in the course of committing a larceny, she or
another participant in the crime uses or threatens the immediate use of
physical force upon another person for the purpose of: (1) preventing or
overcoming resistance to the taking of the property or the retention thereof
immediately after the taking; or (2) compelling the owner of such property
or another person to deliver up the property or to engage in other conduct
which aids in the commission of the larceny.’ Thus, the elements of robbery
are (1) in the course of a larceny; and [2] uses physical force.
                                      ***
   ‘‘[To prove that the defendant was committing larceny], the state must
prove beyond a reasonable doubt that the defendant would have to . . .
(1) wrongfully take property from the owner; and (2) she did so with the
intent to permanently deprive the owner of their property or permanently
appropriate the property to herself or a third person. If you unanimously
find that the state has proved beyond a reasonable doubt each of the elements
of the crime of larceny, then you shall consider the second element of
robbery, the use of physical force.
                                      ***
   ‘‘If you find that the defendant or another participant in the crime used
physical force or threatened its immediate use in the course of committing
a larceny, you must then determine whether such physical force was used
or threatened for the purpose of preventing or overcoming resistance to
the taking of property or to ret[ain] . . . property immediately after the
taking, or compelling the owner of the property or another person to deliver
up the property or to engage in other conduct that aids in the commission
of larceny.
                                       ***
   ‘‘The second element is that the actions of the defendant or another
participant in the crime of robbery or attempted robbery were the proximate
cause of the death of [Bouffard], as to count one, and Michael Perkins, as
to count two.
                                       ***
   ‘‘The third element is that the defendant or another participant caused
the death of [Bouffard], as to count one, and Michael Perkins, as to count two,
while in the course of, and in furtherance of, the commission or attempted
commission of the crime of robbery, or immediate flight from the crime.
This means that the death occurred during the commission of a robbery or
attempted robbery and in the course of carrying out its objective.
   ‘‘ ‘In the course of the commission’ of the robbery or attempted robbery
means during any part of the defendant’s participation in the robbery or
attempted robbery. The phrase ‘in the course of the commission’ is a time
limitation and means conduct occurring immediately before the commission,
during the commission, or in immediate flight after the commission of the
robbery or attempted robbery. The immediate murder of a person to elimi-
nate a witness to the crime or to avoid detection is also ‘in the course of
the commission.’ Thus, the death of [Bouffard] as to count one, and Michael
Perkins as to count two, must have occurred somewhere within the time
span of the occurrence of facts which constitutes the robbery or
attempted robbery.
   ‘‘ ‘In furtherance of’ the robbery or attempted robbery means that the
killing must in some way be causally connected to or as a result of the
robbery or attempted robbery or the flight from the robbery or attempted
robbery. The actions of the defendant or other participant that caused the
death of [Bouffard] as to count one, and Michael Perkins as to count two,
must be done to aid the robbery or attempted robbery in some way or to
further the purpose of the robbery or attempted robbery. . . .
   ‘‘The fourth element is that [Bouffard] as to count one, and Michael Perkins
as to count two, was not a participant in the robbery or attempted robbery.’’
   7
     In Stromberg, the defendant was convicted under a California statute
that provided: ‘‘Any person who displays a red flag, banner or badge or any
flag, badge, banner, or device or any color or form whatever in any public
place or in any meeting place or public assembly, or from or on any house,
building or window as a sign, symbol or emblem of opposition to organized
government or as an invitation or stimulus to anarchistic action or as an
aid to propaganda that is of a seditious character is guilty of a felony.’’
(Internal quotation marks omitted.) Stromberg v. California, supra, 283
U.S. 361. The United States Supreme Court concluded that the first clause
regarding the display of a flag ‘‘as a sign, symbol or emblem of opposition
to organized government’’ was ‘‘repugnant to the guaranty of liberty con-
tained in the Fourteenth Amendment. The first clause of the statute being
invalid . . . the conviction . . . which so far as the record discloses may
have rested upon that clause exclusively, must be set aside.’’ (Internal quota-
tion marks omitted.) Id., 369–70. Stromberg differs from the present case
in a fundamental way; in Stromberg, the United States Supreme Court could
not discern if the jury’s verdict was constitutionally infirm. Here, as we
explain, no constitutional infirmity exists, and the jury had an appropriate,
fact based path to its verdict on the robbery and felony murder charges.
   8
     The state also argues that the defendant waived any instructional error
claim when she stated that she had no objection to the court’s charge.
Although the defendant previously made statements that she did not object
to the language in the court’s charge, the defendant specifically objected
to the larceny by false pretenses being presented as a predicate for felony
murder and argued that the facts did not support the bail scheme as a
predicate felony. Thereafter, during a charging conference, the court ruled
that whether the bail scheme, as part of a continuous course of conduct,
was a predicate felony was a question of fact that was properly left for the
jury, and the defendant objected again for the record. This is a close question
and we, therefore, presume the issue to be preserved and review the merits
of the defendant’s claim. See State v. Salmond, 179 Conn. App. 605, 625–26,
180 A.3d 979 (‘‘[T]he sina qua non of preservation is fair notice to the trial
court. . . . An appellate court’s determination of whether a claim has been
properly preserved will depend on a careful review of the record to ascertain
whether the claim on appeal was articulated [in the trial court] with sufficient
clarity to place the trial court on reasonable notice of that very same claim.’’
[Internal quotation marks omitted.]), cert. denied, 328 Conn. 936, 183 A.3d
1175 (2018).
   9
     General Statutes § 53a-54c, titled ‘‘Felony murder,’’ provides in relevant
part: ‘‘A person is guilty of murder when, acting either alone or with one
or more persons, such person commits or attempts to commit robbery . . .
and, in the course of and in furtherance of such crime or of flight therefrom,
such person, or another participant, if any, causes the death of a person
other than one of the participants . . . .’’
   10
      Although we are unaware of any case law supporting, or refuting, the
proposition that a larceny by false pretenses, in concert with other conduct,
can constitute a predicate felony for robbery and felony murder, logically,
we see no reason why an individual could not be convicted of robbery on
the facts set forth in the hypothetical or other similar scenarios.
   11
      Although the court should not have charged on larceny by false pre-
tenses, the defendant does not dispute that the rest of the charge was appro-
priate.
   12
      The trial court charged in relevant part: ‘‘Larceny is a separate offense,
which has two elements. The statute defining larceny reads in pertinent
part as follows: A person commits larceny when, with intent to deprive
another . . . of the property or to appropriate the same to herself or a third
person, she wrongfully takes, obtains or withholds such property from an
owner . . . . ‘Larceny’ simply means theft or stealing. Larceny also includes
‘obtaining property by false pretenses.’ ‘False pretense’ means a false repre-
sentation of fact. Since nothing to happen in the future can properly be
referred to as a fact, the representation must relate to past or present
circumstances and not to future events. A representation may be made in
writing, verbally, or even by actions or conduct. It is an expression . . . of
a fact upon which it is expected that others will rely. Usually a representation
takes the form of a statement of fact, oral or written, but it may involve
conduct only. Because a false pretense refers to past or existing facts, a mere
promise to do something in the future is not a false pretense. Furthermore,
a mere statement of opinion, as distinguished from a statement of fact, is
not a false pretense. Puffing, exaggeration, praise of an article for the purpose
of selling it, or giving an opinion as to the value or worth of property are
not ordinarily a specific basis for a charge of false representation.’’
   13
      In the defendant’s brief, she states, ‘‘[t]o be sure, the theft of money
and gift cards from Bouffard’s purse immediately after her death can support
a [conviction of] robbery and felony murder.’’ Likewise, during oral argu-
ment, the following exchange occurred between Judge Prescott and
defense counsel:
   ‘‘Q. As you concede in your brief, there was a lawful basis . . . [for] the
verdict that the jury rendered, and it was a path that was support[ed] by
the evidence.
   ‘‘A. Yes.
                                      ***
   ‘‘Q. Could the defendant have been convicted of robbery because it was
necessary to kill Michael Perkins in order to complete the theft of items
generally from the house without any evidence, or any specific evidence,
that the property that was taken belonged to Michael Perkins?
   ‘‘A. That would be a valid legal theory.’’
   14
      As the state argued in closing: ‘‘[K]eep in mind that [the] defendant
shared, throughout the course of this, in the proceeds from the crime. She
shared in the proceeds from the crimes that occurred before the killing with
the stealing from the safe, with the stealing from the envelope, she and
[Turner] were in on that together. She and [Turner] were in on it together
when they tricked [Bouffard] out of a hundred dollars and she and [Turner]
were in on it together after the killings. So how—how can you argue,
reasonably, I mean, with your common sense that [the defendant] had
nothing to do with the killings? She was in on the stealing before with the
safe, stealing before with the envelope, stealing before with the larceny by
false pretenses, and the numerous acts of stealing afterwards. But that piece,
the killings, she didn’t know anything about it, and she wasn’t any part of
it. That just doesn’t make sense, and that flies in the face of the evidence
and of common sense.’’
   15
      Additionally, there was evidence before the jury that, in the days follow-
ing the murders, the defendant appeared at ease, and was seen laughing
and joking. Specifically, the defendant had lunch with her mother the day
after the murders and had acted normally, the defendant had gone by herself
to retrieve the Lincoln town car and returned to Bouffard’s home rather
than trying to remove herself from the situation, the defendant attempted
to hide from police in Baltimore, and she was seen kissing Turner through
the bars of her cell after her arrest.
   16
      In its closing argument, when discussing the count charging larceny in
the third degree, the state argued: ‘‘Well, so, what was stolen here? You
heard the testimony—[the] defendant’s own statement that she took money
and the gift cards from [Bouffard’s] purse. You know that she took Michael
[Perkins’] bank card, there was the [television]. You saw them trying to
pawn that . . . . The Wii, the guitar, the cell phone, the jewelry, the gun,
the camper, and the scooter, all of those things that were stolen out of the
house, all of those things belonged to [Bouffard] and Michael Perkins, and
they were the rightful owners. So, I would submit to you that the state has
proven that there was a theft of property.’’
   17
      General Statutes § 53a-49 (a) provides: ‘‘A person is guilty of an attempt
to commit a crime if, acting with the kind of mental state required for
commission of the crime, he: (1) Intentionally engages in conduct which
would constitute the crime if attendant circumstances were as he believes
them to be; or (2) intentionally does or omits to do anything which, under the
circumstances as he believes them to be, is an act or omission constituting
a substantial step in a course of conduct planned to culminate in his commis-
sion of the crime.’’
   18
      Turner is African-American; the defendant is Caucasian.